Citation Nr: 1726262	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  99-07 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for rheumatoid arthritis of the bilateral hands and fingers.


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from January 1955 to December 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran and his daughter testified at a Board video-conference hearing before the undersigned Veterans Law Judge in July 2016.  A transcript of the hearing is associated with the record.  

In December 2016, the Board remanded the Veteran's § 1151 claim for additional development and it now returns for further appellant review.  The Board also previously considered issues of entitlement to service connection for hemorrhoids, lung cancer, a skin rash on the inner thighs, and a bilateral leg disorder with weakness.  Those claims were denied in final Board decisions issued in October 2001, September 2008, March 2012, and December 2016, respectively.  Accordingly, only the issue properly before the Board at this time is the Veteran's 
§ 1151 claim.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

VA treatment, including surgery, did not result in any additional disability of the hands, to include rheumatoid arthritis.


CONCLUSION OF LAW

The criteria for compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for rheumatoid arthritis of the bilateral hands and fingers have not been met.  38 U.S.C.A.  §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the instant case, VA's duty to notify was satisfied by a June 2015 letter, sent prior to the issuance of the July 2015 rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records, post-service VA and private treatment records, and Social Security Administration (SSA) records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was also provided a VA examination in January 2017 in connection with the instant claim.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issue as it is predicated on an interview with the Veteran; a review of the record, to include VA medical records addressing the treatment in question; and a physical examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issue of entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for rheumatoid arthritis of the bilateral hands and fingers has been met.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in July 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the July 2016 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Additionally, testimony was solicited regarding the nature of the Veteran's current bilateral hand and finger disorder, and the basis of his contention that such current disorder is the result of negligent VA treatment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include providing a VA examination so as to address whether he has an additional disability of the bilateral hands and fingers as a result of VA treatment.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Furthermore, Board finds there has been substantial compliance with the Board's December 2016 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, in December 2016, the matter was remanded in order to ascertain the specific dates of the Veteran's hand surgeries and afford him a VA examination.  Subsequently, a VA examination was conducted in January 2017 that adequately addresses the issue on appeal, and his surgery dates are documented in his VA treatment records.  Therefore, the Board finds that there has been substantial compliance with the Board's December 2016 remand directives, and no further action in this regard is necessary.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Governing law and regulation provides that a veteran may be awarded compensation for additional disability, not the result of his willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. § 1701(3)(A), and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151; see also 38 C.F.R. § 3.361(c), (d)(1), (d)(2).

To determine whether a Veteran has additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination to the veteran's condition after such care, treatment, or examination has stopped.  38 C.F.R. § 3.361(b).

In Viegas v. Shinseki, the Federal Circuit noted that section 1151 delineates three prerequisites for obtaining disability compensation.  First, a putative claimant must incur a "qualifying additional disability" that was not the result of his own "willful misconduct."  38 U.S.C. § 1151(a).  Second, that disability must have been "caused by hospital care, medical or surgical treatment, or examination furnished the veteran" by VA or in a VA facility.  Finally, the "proximate cause" of the veteran's disability must be "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part" of VA, or "an event not reasonably foreseeable."  See Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013); § 1151(a)(1)(A), (a)(1)(B).  Thus, section 1151 contains two causation elements-a veteran's disability must not only be caused by the hospital care or medical treatment he received from VA, but also must be proximately caused by the VA's fault or an unforeseen event.

However, section 1151 does not extend to the "remote consequences" of VA medical treatment, and a Veteran is not entitled to obtain section 1151 disability benefits simply because he was in a VA medical facility at the time he sustained an injury. Viegas, supra, citing Brown v. Gardner, 513 U.S. 115, 119, 115 S. Ct. 552, 130 L.Ed.2d 462 (1994).  In Viegas, the Federal Circuit Court stated that "Congress intended to encompass not simply the actual care provided by VA medical personnel, but also treatment-related incidents that occur in the physical premises controlled and maintained by the VA."  Id. at 1378.

In determining whether the Veteran's disability was actually caused by VA hospital care or medical treatment, only a causal connection, and not direct causation, is required.  Id. at 1380; see also Brown, supra, at 119.  However, a mere showing of additional disability following the receipt of VA care, treatment, or examination will not establish cause; the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability.  38 C.F.R. § 3.361(c)(1).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d). To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's, informed consent. 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Id.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

By way of background, the Veteran has had a longstanding history of problems with his hands since the 1980s.  See, e.g., VA examination (January 2017).  He has been treated for carpel tunnel syndrome since 1981, gout and right hand weakness since 1982, and bilateral ulnar compression since 1988.  Throughout the 1980s, he has undergone surgical carpal tunnel and ulnar nerve releases.  See, e.g., VA treatment records (January 29, 1988; July 3, 2006).  In May 2011, he was diagnosed with rheumatoid arthritis.

In his February 2015 claim, the Veteran alleged that his bilateral hand and finger disorder, to include rheumatoid arthritis, is the result of surgery performed at a VA Medical Center.  In this regard, he stated that he could no longer hold small items in his hands and that he believed that these symptoms and his rheumatoid arthritis could have resulted from such surgeries.  See Claim (February 2015).  However, during his hearing before the Board, the Veteran instead related his current hand and finger problems to his nonservice-connected leg disorder.  See Board hearing transcript, 22 (July 2016).  In fact, he indicated that such problems preexisted his surgery and treatment.  Id. at 16.

In January 2017, a VA examiner acknowledged that the Veteran has current diagnoses of gout and rheumatoid arthritis, which affected his hands and fingers, but opined that neither were caused or aggravated by VA treatment.  As to VA surgical treatment, the examiner reasoned that the Veteran's carpel tunnel syndrome surgeries would have slowed the progression of carpel tunnel syndrome without causing any additional disability.  As to nonsurgical VA treatment, the examiner explained that rheumatoid arthritis was not caused by VA treatment as it is due to a combination of genetic, hormonal, and environmental factors.  The examiner further explained that such did not aggravate the Veteran's rheumatoid arthritis as the evidence of record, to include rheumatoid factor test results, shows that the Veteran's rheumatoid arthritis has not worsened.  The examiner further indicated that the Veteran's gout was not caused or aggravated by VA treatment as such preexisted treatment and has not worsened.

The Board accords great probative weight to the January 2017 VA examiner's opinion as such was predicated on an interview with the Veteran; a review of the record, to include the VA medical records detailing the treatment in question; and a physical examination with appropriate testing.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with a wealth of supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no contrary medical opinion of record.

Accordingly, the Board finds that the Veteran does not have an additional disability as a result of VA treatment as contemplated in 38 C.F.R. § 3.361.  Although treatment records document a longstanding history of hand and finger problems, the January 2017 VA examiner explicitly found that these complications did not result in any additional disability.  Indeed, the examiner's opinion is consistent with the Veteran's most recent testimony that his current hand problems preexisted his surgery.  There is no competent medical evidence of record to the examiner's opinion.

The Board acknowledges the Veteran's February 2015 assertion that he may have incurred an additional disability of his bilateral hands and fingers as a result of surgical treatment at a VA medical center.  The Board recognizes that lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, while the Veteran is competent to report his hand and finger symptomatology, he has not demonstrated that he has the medical expertise to diagnose any additional disability related to his VA treatment, including hand surgeries.  In this regard, such is a complex medical question that requires knowledge of various conditions, to include gout, carpal tunnel syndrome, and rheumatoid arthritis, and the impact the treatment in question had upon them.  See Woehlaert v. Nicholson, 21 Vet. App. 456   (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Accordingly, the Veteran's contentions are accorded no probative weight and, as such, have been outweighed by the more probative January 2017 examiner's opinion.

In sum, the Board finds that compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for rheumatoid arthritis of the bilateral hands and fingers as is not warranted as the probative evidence of record reveals that the Veteran did not incur an additional disability as a result of VA treatment.  Thus, a preponderance of the evidence is against the Veteran's claim for 38 U.S.C.A. § 1151 compensation.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for rheumatoid arthritis of the bilateral hands and fingers is denied.



____________________________________________
A. JAEGER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


